 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4057 
 
AN ACT 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to develop a comprehensive policy to improve outreach and transparency to veterans and members of the Armed Forces through the provision of information on institutions of higher learning, and for other purposes.  
 
 
1.Comprehensive policy on providing education information to veterans 
(a)Comprehensive policy required 
(1)In generalChapter 36 of title 38, United States Code, is amended by adding at the end the following new section: 
 
3698.Comprehensive policy on providing education information to veterans 
(a)Comprehensive policy requiredThe Secretary shall develop a comprehensive policy to improve outreach and transparency to veterans and members of the Armed Forces through the provision of information on institutions of higher learning. 
(b)ScopeIn developing the policy required by subsection (a), the Secretary shall include each of the following elements: 
(1)Effective and efficient methods to inform individuals of the educational and vocational counseling provided under section 3697A of this title. 
(2)A centralized mechanism for tracking and publishing feedback from students and State approving agencies regarding the quality of instruction, recruiting practices, and post-graduation employment placement of institutions of higher learning that— 
(A)allows institutions of higher learning to verify feedback and address issues regarding feedback before the feedback is published; 
(B)protects the privacy of students, including by not publishing the names of students; and 
(C)publishes only feedback that conforms with criteria for relevancy that the Secretary shall determine. 
(3)The merit of and the manner in which a State approving agency shares with an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b) information regarding the State approving agency's evaluation of an institution of higher learning. 
(4)Description of the information provided to individuals participating in the Transition Assistance Program under section 1144 of title 10 relating to institutions of higher learning. 
(5)Effective and efficient methods to provide veterans and members of the Armed Forces with information regarding postsecondary education and training opportunities available to the veteran or member. 
(c)Postsecondary education information 
(1)The Secretary shall ensure that the information provided pursuant to subsection (b)(5) includes— 
(A)an explanation of the different types of accreditation available to educational institutions and programs of education; 
(B)a description of Federal student aid programs; and 
(C)for each institution of higher learning, for the most recent academic year for which information is available— 
(i)whether the institution is public, private nonprofit, or proprietary for-profit; 
(ii)the name of the national or regional accrediting agency that accredits the institution, including the contact information used by the agency to receive complaints from students; 
(iii)information on the State approving agency, including the contact information used by the agency to receive complaints from students; 
(iv)whether the institution participates in any programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); 
(v)the tuition and fees; 
(vi)the median amount of debt from Federal student loans under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) held by individuals upon completion of programs of education at the institution of higher learning (as determined from information collected by the Secretary of Education); 
(vii)the cohort default rate, as defined in section 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)), of the institution; 
(viii)the total enrollment, graduation rate, and retention rate, as determined from information collected by the Integrated Postsecondary Education Data System of the Secretary of Education; 
(ix)whether the institution provides students with technical support, academic support, and other support services, including career counseling and job placement; and 
(x)the information regarding the institution’s policies related to transfer of credit from other institutions, as required under section 485(h)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)(1)) and provided to the Secretary of Education under section 132(i)(1)(V)(iv) of such Act (20 U.S.C. 1015a(i)(1)(V)(iv)). 
(2)To the extent practicable, the Secretary shall provide the information described in paragraph (1) by including hyperlinks on the Internet website of the Department to other Internet websites that contain such information, including the Internet website of the Department of Education, in a form that is comprehensive and easily understood by veterans, members of the Armed Forces, and other individuals. 
(3) 
(A)If the Secretary of Veterans Affairs requires, for purposes of providing information pursuant to subsection (b)(5), information that has been reported, or information that is similar to information that has been reported, by an institution of higher learning to the Secretary of Education, the Secretary of Defense, the Secretary of Labor, or the heads of other Federal agencies under a provision of law other than under this section, the Secretary of Veterans Affairs shall obtain the information the Secretary of Veterans Affairs requires from the Secretary or head with the information rather than the institution of higher learning. 
(B)If the Secretary of Veterans Affairs requires, for purposes of providing information pursuant to subsection (b)(5), information from an institution of higher learning that has not been reported to another Federal agency, the Secretary shall, to the degree practicable, obtain such information through the Secretary of Education. 
(d)Consistency with existing education policyIn carrying out this section, the Secretary shall ensure that— 
(1)the comprehensive policy is consistent with any requirements and initiatives resulting from Executive Order No. 13607; and 
(2)the efforts of the Secretary to implement the comprehensive policy do not duplicate the efforts being taken by any Federal agencies. 
(e)Communication with institutions of higher learningTo the extent practicable, if the Secretary considers it necessary to communicate with an institution of higher learning to carry out the comprehensive policy required by subsection (a), the Secretary shall carry out such communication through the use of a communication system of the Department of Education. 
(f)DefinitionsIn this section: 
(1)The term institution of higher learning has the meaning given that term in section 3452(f) of this title. 
(2)The term postsecondary education and training opportunities means any postsecondary program of education, including apprenticeships and on-job training, for which the Secretary of Veterans Affairs provides assistance to a veteran or member of the Armed Forces.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 3697A the following new item: 
 
 
3698. Comprehensive policy on providing education information to veterans.. 
(b)SurveyIn developing the policy required by section 3698(a) of title 38, United States Code, as added by subsection (a), the Secretary of Veterans Affairs shall conduct a market survey to determine the availability of the following: 
(1)A commercially available off-the-shelf online tool that allows a veteran or member of the Armed Forces to assess whether the veteran or member is academically ready to engage in postsecondary education and training opportunities and whether the veteran or member would need any remedial preparation before beginning such opportunities. 
(2)A commercially available off-the-shelf online tool that provides a veteran or member of the Armed Forces with a list of providers of postsecondary education and training opportunities based on criteria selected by the veteran or member. 
(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report that includes— 
(1)a description of the policy developed by the Secretary under section 3698(a) of title 38, United States Code, as added by subsection (a); 
(2)a plan of the Secretary to implement such policy; and 
(3)the results of the survey conducted under subsection (b), including whether the Secretary plans to implement the tools described in such subsection. 
(d)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Veterans' Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(B)the Committee on Veterans' Affairs and the Committee on Education and the Workforce of the House of Representatives. 
(2)Commercially available off-the-shelfThe term commercially available off-the-shelf has the meaning given that term in section 104 of title 41, United States Code. 
(3)Postsecondary education and training opportunitiesThe term postsecondary education and training opportunities means any postsecondary program of education, including apprenticeships and on-job training, for which the Secretary of Veterans Affairs provides assistance to a veteran or member of the Armed Forces. 
2.Prohibition on certain uses of inducements by educational institutionsSection 3696 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)The Secretary shall not approve under this chapter any course offered by an educational institution if the educational institution provides any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance. 
(2)To the degree practicable, the Secretary shall carry out paragraph (1) in a manner that is consistent with the Secretary of Education's enforcement of section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20)).. 
3.Dedicated points of contact for school certifying officialsSection 3684 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Not later than 90 days after the date of the enactment of this subsection, the Secretary shall ensure that the Department provides personnel of educational institutions who are charged with submitting reports or certifications to the Secretary under this section with assistance in preparing and submitting such reports or certifications.. 
4.Limitation on awards and bonuses to employees of Department of Veterans AffairsFor fiscal year 2013, the Secretary of Veterans Affairs may not pay more than $395,000,000 in awards or bonuses under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
